Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	A Pre-Appeal Brief Request filed 9/12/2022 request for continued examination was considered.  Upon review, final rejection dated 6/13/2022 has been withdrawn and prosecution for this application has been reopened.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of standoffs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 3 depend on claim 2 instead?  Clarification/correction required.
Claim 4 is rejected for depending on claim 3.
Regarding claims 6-8, Examiner cannot determine how the position of the at least one pin can be dependent on the position, whether being aligned or misaligned, with a back lobe of the plurality of antennas.  The position of the pin should be relative to structural features of the assembly instead of a back lobe of the antenna.  Clarification/correction required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al (US 2010/0157531 A1), hereinafter Mason.
Regarding claim 1, Mason (Figures 3, 4 and 7) teaches a radio assembly comprising a first radio module and a radome 20; the first radio module having a first heatsink 34 disposed on one side, a radio module base 16 on the other side thereof, the first radio module base 16 being disposed between the first heatsink 34 and the radome 20, the first heatsink having a plurality of fins 34, and the first heatsink defining a cable channel 46 (para [0020] and [0045]) for routing at least one power cable and at least one data cable.
6.	Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (GB 2337861A).
Regarding claim 1, Patel (Figures 11, 13 and 14) teaches a radio assembly comprising a first radio module and a radome 202; the first radio module having a first heatsink 256 (Figure 13) disposed on one side, a radio module base 230 (Figure 11) on the other side thereof, the first radio module base 230 being disposed between the first heatsink 256 and the radome 202, the first heatsink having a plurality of fins 256, and the first heatsink defining a cable channel for routing at least one power cable and at least one data cable (page 15 lines 10-19 and page 6 lines 21-25).
Regarding claim 5, as applied to claim 1, Patel (Figure 11) further teaches a reflector 224, the first radio module base 230 being disposed on the reflector; at least one pin (not numbered)(page 18 lines 15-17), the at least one pin configured to fasten the first radio module base to the reflector; and the radome including a plurality of antennas 220/224 (Figure 16), the reflector being disposed on the radome.
Regarding claim 9, as applied to claim 5, Patel (page 18 lines 9-10) teaches that the plurality of antennas are dipole antennas.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel (Figures 11, 13 and 14) teaches the claimed invention except explicitly mention that the plurality of fins are oriented 45 degrees with respect to the plurality of standoffs.  It would have been an obvious matter of design choice in the design of heatsink to orient the plurality of fins to be 45 degrees with respect to the plurality of standoffs to achieve a desire level of dissipation.

Allowable Subject Matter
9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Patel teaches the claimed invention comprising a reflector disposed between the radome and the radio module base; the base including a plurality of standoffs.  Patel, however, fails to further teach that the plurality of standoffs configured to offset a substantial portion of at least the first radio module from the reflector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845